Citation Nr: 0600794	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  99-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include as secondary to a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was before the Board previously in December 2000 
and March 2005 when it was remanded for additional 
development.


REMAND

In March 2005 the Board remanded this case for a supplemental 
medical opinion because a medical opinion provided in 
conjunction with a February 2003 VA spine examination had 
failed to consider the veteran's entire medical history.  
Although a new medical opinion from a different physician was 
obtained in May 2005, this physician also failed to consider 
the veteran's prior medical history, relying instead on the 
history noted in the report of the February 2003 examination.  
The physician in May 2005 opined that the veteran's back pain 
in service in 1969 was too remote to be related to back pain 
with onset of 1999.  The physician either failed to review 
the evidence in the veteran's claims folder or completely 
ignored evidence showing post-service treatment of the 
veteran for back pain prior to 1999.  While the Board regrets 
greatly the need to remand this case yet again, the failure 
of the VA physician in May 2005 to adequately review the 
record necessitates such action.

Additionally, the veteran has reported continued treatment 
for his back disability at VA medical facilities.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  Complete 
records of VA treatment of the veteran should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  The RO should obtain VA records of 
treatment of the veteran for his lumbar 
spine disability at the VA Medical Center 
in North Little Rock, Arkansas, from 
January 2001 to the present.  Associate 
all records and responses with the claims 
file.

2.  The RO should arrange for the veteran 
to be scheduled for a VA spine 
examination to obtain an opinion as to 
whether the veteran's current lumbar 
spine disability is related to his 
military service.  If the physician who 
conducted a March 2005 VA spine 
examination or the physician who 
conducted a February 2003 VA spine 
examination is available, a supplemental 
examination report by one of those 
physicians may be obtained in lieu of a 
new examination.

The claims folder should be made 
available to the examiner for review 
before the examination as it includes the 
following:

?	the veteran's service medical 
records showing examination or 
treatment of the veteran in January 
1969, February1969, and October 1969 
(the service medical records are in 
a brown envelope within the claims 
folder); 

?	reports of VA examinations of the 
veteran in June 1975, October 1981, 
July 1982, December 1985, July 1988, 
February 1990, March 1994, February 
2003, and May 2005; 

?	VA medical records showing treatment 
or hospitalization of the veteran in 
August 1981, September 1983, April 
1984, and October 1984; and 

?	private medical records showing 
treatment or examination of the 
veteran in November 1981, October 
1998, August 1999, September 1999, 
November 1999, February 2000, March 
2000, and March 2001.  

The examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.  The examiner should 
express an opinion as to whether there is 
at least a 50 percent probability or 
greater that the veteran's current lumbar 
spine disability began during his 
military service or is due to the any 
incident of such service.

3.  Thereafter, the RO should review the 
record.  If the benefit sought on appeal 
remains denied, the RO should furnish a 
SSOC to the veteran and his 
representative and give them the 
opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

